DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action for US Patent Application No. 17/066984 by Kopp et al. 
3.	Claims 1-14 are currently being examined and have been fully considered.

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "preferably welded" in line 4 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/067045 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application and the pending application recite analogous battery module claim limitations.
With respect to claims 1 and 3 of the pending application, the copending application recites (Claim 1) a battery module having a plurality of battery cells (2), which in a longitudinal direction (3) of the battery module (1) are disposed so as to be mutually adjacent, and are furthermore disposed so as to be thermally insulating and mutually spaced apart in such a manner that a thermal conduction between two battery cells (21, 22) which are disposed so as to be directly mutually adjacent is reduced, wherein the plurality of battery cells (2) are mutually braced by means of a tensioning element (4), characterized in that a thermal compensation element (5) is disposed between a battery cell (2) and the tensioning element (4).
With respect to claim 2 of the pending application, the copending application recites (Claim 2) the battery module according to claim 1, characterized in that the plurality of battery cells (2) are in each case configured as prismatic battery cells (200).
With respect to claim 4 of the pending application, the copending application recites (Claim 3) the battery module according to claim 1, characterized in that a thermal insulation is configured by a separating element (6) from a phase-transformation material or a material having a thermal transmittance coefficient of more than 0.1 W/(m.sup.2K), or is configured by an air gap.
With respect to claim 5 of the pending application, the copending application recites (Claim 4) the battery module according to claim 1, characterized in that the tensioning element (4) is configured from a metallic material (40).
With respect to claim 6 of the pending application, the copending application recites (Claim 5) the battery module according to claim 1, characterized in that the plurality of battery cells (2) are disposed between two end plates (7) and the tensioning element (4) is disposed so as to encircle the two end plates (7), or the tensioning element (4) is in each case connected in a materially integral manner to the two end plates (7).
With respect to claim 7 of the pending application, the copending application recites (Claim 6) the battery module according to claim 5, characterized in that a thermal insulation (51) or a further thermal compensation element is disposed between a battery cell (23) which is disposed so as to be proximal to an end of the battery module, and an end plate (71) which is disposed so as to be directly adjacent to said end-proximal battery cell (23).
With respect to claim 8 of the pending application, the copending application recites (Claim 7) the battery module according to claim 6, characterized in that the thermal compensation element (5) and/or the further thermal compensation element (51) are configured as a thermally conductive adhesive (55) or as a gap filler or as a gap pad.
With respect to claim 9 of the pending application, the copending application recites (Claim 8) the battery module according to claim 1, characterized in that the tensioning element (4) is disposed so as to completely encircle the plurality of battery cells (2).
With respect to claim 10 of the pending application, the copending application recites (Claim 9) the battery module according to claim 1, characterized in that the tensioning element (4) is configured as a tensioning strap (41).
With respect to claim 11 of the pending application, the copending application recites (Claim 10) the battery module according to claim 1, characterized in that the tensioning element (4) has an electrical insulation (8).
With respect to claim 12 of the pending application, the copending application recites (Claim 14) the battery module according to claim 10, wherein the electrical insulation (8) is configured as a coating which is configured to be electrically insulating, or as an insulation film.
With respect to claim 13 of the pending application, the copending application recites (Claim 11) the battery module according to claim 1, wherein the battery cells are lithium-ion battery cells (20).
With respect to claim 14 of the pending application, the copending application recites (Claim 12) the battery module according to claim 5, wherein the end plates (7) are configured from a metallic material (70).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (WO 2018207608 A1). Yoshida et al. (US 2020/0144576 A1) is used as an English translation of the WO publication and will herein be referred to as Yoshida.
	With respect to claims 1 and 3, Yoshida teaches (Figures 1 and 2) a battery module (100) having a plurality of battery cells (1), which in a longitudinal direction of the battery module (100) are disposed so as to be mutually adjacent, and are furthermore disposed so as to be thermally insulating and mutually spaced apart (via separator 12) in such a manner that a thermal conduction between two battery cells (1) which are disposed so as to be directly mutually adjacent is reduced, wherein the plurality of battery cells (1) are mutually braced by means of a tensioning element (40), characterized in that a thermal compensation element (paragraph [0043]) is disposed between a battery cell (1) and the tensioning element (40) (paragraphs [0027]-[0050]). 
With respect to claim 2, Yoshida further teaches that the plurality of battery cells (1) are in each case configured as prismatic battery cells (paragraph [0028]).
With respect to claim 4, Yoshida further teaches that the thermal insulation is configured by an air gap (paragraph [0030], battery stack includes a spacer shaped such that a flow path for a cooling gas is formed between secondary battery cell 1 and the spacer, secondary battery cell 1 can be cooled).
With respect to claim 5, Yoshida further teaches that the tensioning element (40) is configured from a metallic material (paragraph [0040] which discloses that the fastening member may be made of a sheet of iron or other metal, preferably a steel sheet). 
With respect to claim 6, Yoshida further teaches that the plurality of battery cells (1) are disposed between two end plates (3) and the tensioning element (40) is disposed so as to encircle the two end plates (3), or the tensioning element (40) is in each case connected in a materially integral manner (via fasteners 19) to the two end plates (3). 
With respect to claim 7, Yoshida further teaches that a thermal insulation (spacer) is disposed between a battery cell (1) which is disposed so as to be proximal to an end of the battery module (100), and an end plate (3) which is disposed so as to be directly adjacent to the end-proximal battery cell (1). 
With respect to claim 8, Yoshida further teaches that the thermal compensation element (5) is configured as a thermally conductive gap pad (paragraph [0030] which discloses a thin plate shape or sheet shape insulating material, and paragraph [0043] which discloses an insulating sheet).
With respect to claim 9, Yoshida further teaches (Figures 1-2) the tensioning element (40) is disposed so as to completely encircle the plurality of battery cells (1). 
With respect to claim 10, Yoshida further teaches (Figures 1-2) the tensioning element (40) is configured as a tensioning strap (paragraphs [0040]-[0041]). 
With respect to claim 13, Yoshida further teaches the battery cells are lithium-ion battery cells (1) (paragraph [0028]).
With respect to claim 14, Yoshida further teaches the end plates (3) are configured from a metallic material (paragraph [0034]). 

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (WO 2018207608 A1) with Yoshida et al. (US 2020/0144576 A1) being used as an English translation, herein referred to as Yoshida, in view of DE102009035461, herein referred to as DE ‘461.
In view of claim 11, Yoshida teaches a tensioning element has an insulation, but does not disclose that the tensioning element has an electrical insulation.	However, DE ‘461 teaches a battery module (Figure 1) comprising a tensioning element (tie rods 15, in Figure 5) having an electrical insulation (paragraph [0035]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tensioning element taught by Yoshida to include the teachings of DE ‘461 such that the tension element of DE ‘461 comprises an electrically insulating coating or material) because one having ordinary skill in the art would have been motivated to provide an electrical insulation between the tie rod and the pole plate in order to reduce the probability of short circuiting within the battery module 	In view  of claim 12, DE ‘461 further teaches the electrical insulation is configured as a coating which is configured to be electrically insulating, or as an insulation film (i.e. a coating).




14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724